DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 This office action is responsive to amendment filed on 09/14/2021.
 
Response to Amendment
The Examiner has acknowledged the amended claims 1, 6, 7, and the cancellation of claim 2.

Response to Arguments
Applicant’s arguments with respect to claims 1, and 3 - 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Based on paragraph [0045], The "attribute information" is the information indicating any of the attributes of the client 40; for example, the client type (whether the client is an automobile, a smartphone, or a computer), the vehicle information (such as the vehicle type of an automobile, the vehicle height, the vehicle weight, and whether the vehicle is autonomous), and the model and the specification of a smartphone, but not includes all the information as recite in the claims.
Also, the claims recite “providing, by the server, information to the smartphone of the client by using the probe data stored in the database” is confusing. It appears that the client can be a smartphone, but not a smartphone of the client.
Claims 3 – 5 are necessarily rejected as being dependent upon the rejection of claim 1.
Claims 1, and 3 – 7 are rejected with art as best understood by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 4, and 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over SHIRAISHI et al (US 2019/0031236; hereinafter SHIRAISHI) in view Scott David Nelson (US 2019/0016341; hereinafter Scott).
Regarding claim 1, SHIRAISHI discloses an information processing system comprising:
a plurality of vehicles (abstract; paragraph [0003]; SHIRAISHI discloses that crosswind is a type of disturbance disturbing courses of vehicles such as automobiles); and
a server configured to communicate with the plurality of vehicles (; SHIRAISHI), wherein each of the plurality of vehicles is configured to detect wind information by using a wind detection device mounted on each of the plurality of vehicles (paragraphs [0004]; SHIRAISHI discloses that the communication device is configured to receive wind information including information on a wind direction and a detection position of crosswind detected on a course of a host vehicle), and
SHIRAISHI discloses that the information transmitted and received by the communication device 90 includes wind information (described below) in the present example), and
the server is configured to store the probe data received from the plurality of vehicles in a database (paragraphs [0047 - 0048], [0056]), and provide information to a smartphoneclient by using the probe data stored in the database (paragraphs [0034 - 0035]; SHIRAISHI discloses that the communication device 90 transmits and receives information to and from a communication device outside the host vehicle).
 SHIRAISHI discloses all the limitations, but fails to specifically determine, based on attribute information on a client, information to be provided to the client, wherein the attribute information includes a client type, vehicle information including a vehicle type of an automobile, a vehicle height, a vehicle weight, whether a vehicle is autonomous, and a model and a specification of a smartphone of the client.
Scott, in an analogous art, discloses the idea of determining, based on attribute information on a client, information to be provided to the client, wherein the attribute information includes a client type, vehicle information including a vehicle type of an automobile, a vehicle height, a vehicle weight (paragraphs [0025 - 0026], [0080]; Scott discloses that a large vehicle may refer to a vehicle that has attributes or handles outside the normal bounds of a typical automobile, e.g. excessive length, width, height, weight, additional axles among other attributes), whether a vehicle is autonomous (), and a model and a specification of a smartphone of the client (paragraphs [0025], [0069], [0083]; Scott discloses that the devices 122 may include mobile phones running specialized applications that collect location data as the devices 122 are carried by persons or things traveling the roadway system).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of SHIRAISHI by determine, based on attribute information on a client, information to be provided to the client, wherein the attribute information includes a client type, vehicle information including a vehicle type of an automobile, a vehicle height, a vehicle weight, whether a vehicle is autonomous, and a model and a specification of a smartphone of the client as evidenced by Scott for the purpose of monitoring compliance with a roadway condition based on the data of a vehicle; thereby providing efficient and effective safety measures.
Regarding claim 2, SHIRAISHI discloses the information processing system according to claim 1, wherein the server is configured to determine, based on at least one of movement route information on the client and attribute information on the client, the information to be provided to the client (paragraphs [0036], [0042]; SHIRAISHI discloses that the traveling control device 100 is capable of transmitting the wind information detected during host vehicle traveling to a server and a non-host vehicle outside via the communication device 90.).
Regarding claim 3, SHIRAISHI discloses the information processing system according to claim 1, wherein the server is configured to provide the information by using first specific probe data whose position information indicates a position belonging to a predetermined geographical area, the first specific probe data being among the probe data stored in the database (paragraphs [0004]; SHIRAISHI discloses that the traveling control device 100 is capable of transmitting the wind information detected during host vehicle traveling to a server and a non-host vehicle outside via the communication device 90).
Regarding claim 4, SHIRAISHI discloses the information processing system according to claim 1, wherein the probe data further includes time information on a time when the wind information was .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SHIRAISHI et al (US 2019/0031236; hereinafter SHIRAISHI) in view Scott David Nelson (US 2019/0016341; hereinafter Scott), and further in view Ronald S. Ogaz (US 2017/0213459; hereinafter Ogaz).
Regarding claim 5, SHIRAISHI and Scott disclose all the limitations in claim 1, but fails to specifically disclose the wind detection device includes a control unit, an external speaker, and one or more external receivers and 
the control unit is configured to detect the wind information based on a sound speed, a vehicle speed, a distance from the external speaker to each of the external receivers, and an arrival time of sound from the external speaker to each of the external receivers.
Ogaz, in an analogous art, discloses that the wind detection device includes a control unit, an external speaker, and one or more external receivers (paragraphs [0026 - 0027]) and 
the control unit is configured to detect the wind information based on a sound speed, a vehicle speed, a distance from the external speaker to each of the external receivers, and an arrival time of sound from the external speaker to each of the external receivers (paragraphs [0085 - 0086], [0187]; Ogaz discloses that sensor 664a may receive the sound signal 1012c first followed by sensor 664b and then sensor 664c. Due to the differences in the arrival of the sound signal 1012, the sensors 664 can triangulate or determine a location of the vehicle 1004c).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teaching of SHIRAISHI and Scott by showing that the wind detection device includes a control unit, an external speaker, and one or more external receivers and the control unit is configured to detect the wind information based on a sound speed, a vehicle speed, a distance from the external speaker to each of the external receivers, and an arrival time of sound from the external 
Claims 6 and 7 incorporate substantively all the limitations of claim 1 in computer product and method form rather than system form.  The reasons for rejecting claim 1 apply in claims 6 and 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998.  The examiner can normally be reached on M-F 8AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVES DALENCOURT/Primary Examiner, Art Unit 2457